IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON

                           FEBRUARY 1997 SESSION
                                                    FILED
                                                     March 27, 2008

                                                    Cecil Crowson, Jr.
                                                      Appellate Court Clerk
STATE OF TENNESSEE,                  )
                                     )    NO. 02C01-9603-CC-00082
      Appellee,                      )
                                     )    HENRY COUNTY
VS.                                  )
                                     )    Hon. Julian P. Guinn, Judge
BRYAN MATTHEW WILLIS,                )
                                     )    (Aggravated Burglary and
      Appellant.                     )    Theft of Property)



FOR THE APPELLANT:                        FOR THE APPELLEE:

GUY T. WILKINSON                          CHARLES W. BURSON
District Public Defender                  Attorney General and Reporter

W. JEFFERY FAGAN                          M. ALLISON THOMPSON
Assistant District Public Defender        Assistant Attorney General
P.O. Box 663                              450 James Robertson Parkway
Camden, Tennessee 38320                   Nashville, Tennessee 37243-0493

                                          G. ROBERT RADFORD
                                          District Attorney General

                                          VICKI S. SNYDER
                                          Assistant District Attorney General
                                          P.O. Box 686
                                          Huntingdon, TN 38344-0686



OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                     OPINION



      Bryan Matthew Willis appeals his convictions in the Circuit Court of Henry

County. He was convicted by a jury of three (3) counts of aggravated burglary and

three (3) counts of theft of property. On appeal, he argues that the evidence was

insufficient for the convictions based on the uncorroborated testimony of an

accomplice. We affirm the judgment of the trial court.



                           FACTUAL BACKGROUND



      The homes of Jerry Bomar, Wade Darby and David Denton were burglarized

in January 1995. Several days after he discovered the burglary, Darby discovered

that several items stolen from his home had been pawned at a shop in Murray,

Kentucky. He immediately notified the officers at the Henry County Sheriff’s

Department. Darby identified some items at the pawn shop as belonging to him.

A pawn ticket for these items was signed by the defendant. An air compressor

belonging to Darby was later found at another pawn shop in Dover, Tennessee.

The pawn ticket for the compressor was signed by the defendant.

      Officer James Crosser also took possession of a camera at the Kentucky

pawn shop. It was later identified as belonging to Bomar. The pawn ticket for the

camera was also signed by the defendant.

      In his statement to the police, Willis admitted to pawning the items, but

denied that he knew they were stolen. He stated that he was pawning the items for

Robert Coleman because Coleman did not have the identification required to pawn

the items. He also stated that he knew where Coleman might have put guns that

were stolen in the course of the burglaries. When the police searched the area, no

guns were found. Willis then contacted Coleman as to the whereabouts of the

guns. Coleman told Willis that he hid the guns in a shed behind his mother’s house.

The police found the guns in that location. Some of the guns recovered were later

identified as belonging to Denton.



                                        2
       Coleman pled guilty to the aggravated burglary of the residences of Bomar

and Denton. He also pled guilty to theft of property as to Bomar, Darby and Denton.

       At trial, Coleman testified that he and the defendant committed the Bomar

and Denton burglaries. Additionally, Coleman described how they gained access

to both residences. He testified that they drove by the Bomar house four or five

times in Coleman’s tan vehicle, and Willis broke in through the front of the Bomar

house and let him in through the back door. He also stated that Willis kicked in the

door at the Denton home. He denied any involvement in the Darby burglary but

stated that Willis admitted to the Darby burglary.

       Coleman further testified that he and Willis hid the guns in the woods off of

a gravel road (the location originally given by Willis in his statement to the police).

He stated that Willis knew that he was planning to move the guns but did not know

where. Coleman acknowledged that he and the defendant took the handguns to

Ron Allen to get assistance in selling them.

       Officer Crosser testified as to the specifics of how the homes were entered.

He stated that a window screen was cut at the Bomar home. The investigators

determined that someone crawled through that window and then opened the sliding

glass door in the back because of a fingerprint found on the glass.1 Officer Crosser

testified that the burglar was able to gain access to the Darby home by kicking in the

door. Officer Kenny Jenkins testified that the door at the Denton residence was

kicked in to the point that the door frame was damaged.

       Ron Allen testified that Willis and Coleman came to his house for help in

selling some guns. Later that same day Willis came back to his house alone for

help in selling a sawed off shotgun. None of these weapons were ever recovered

by the police.

       Peggy Wallace, the owner of P & I Pawn Shop in Dover, testified that she

could not positively identify who pawned Darby’s air compressor. However, she did

verify the accuracy of the pawn ticket as she filled it out herself. Charles DeRoush,



       1
        An attempt was made to lift the fingerprint. However, because that attempt was
unsuccessful, the police were unable to make a positive match.

                                          3
an employee at Vernon’s Pawn Shop in Murray, Kentucky, identified Willis as the

person who pawned several items over the course of two days. He also testified

that Willis claimed ownership of the chain saw belonging to Darby.

       Annie McWherter, the grandmother of Mrs. Bomar, testified that she lives

across the street from the Bomar home. On the day of the Bomar burglary, she

noticed a tan vehicle driving back and forth on her street several times. She

observed that two young men were in the car.

       Willis contends that the evidence is insufficient as a matter of law to convict

him of aggravated burglary and theft of property. He argues that Coleman’s

testimony was uncorroborated and, as a result, the evidence is insufficient to

sustain his conviction.



                          SUFFICIENCY OF THE EVIDENCE



       In Tennessee, great weight is given to the result reached by the jury in a

criminal trial. A jury verdict accredits the state's witnesses and resolves all conflicts

in favor of the state. State v. Williams, 657 S.W.2d 405 (Tenn. 1983). On appeal,

the state is entitled to the strongest legitimate view of the evidence and all

reasonable inferences which may be drawn therefrom. State v. Cabbage, 571
S.W.2d 832 (Tenn. 1978). Moreover, a guilty verdict removes the presumption of

innocence which the appellant enjoyed at trial and raises a presumption of guilt on

appeal. State v. Grace, 493 S.W.2d 474 (Tenn. 1973). The appellant has the

burden of overcoming this presumption of guilt. Id.

       Where sufficiency of the evidence is challenged, the relevant question for an

appellate court is whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential elements

of the crime or crimes beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307 (1979); State v. Duncan, 698 S.W.2d 63 (Tenn. 1985); T.R.A.P. 13(e). The

weight and credibility of the witnesses' testimony are matters entrusted exclusively

to the jury as the triers of fact. State v. Sheffield, 676 S.W.2d 542 (Tenn. 1984);



                                           4
Byrge v. State, 575 S.W.2d 292 (Tenn. Crim. App. 1978).



                            ACCOMPLICE TESTIMONY



       It is well established in Tennessee that a conviction may not be based solely

upon the uncorroborated testimony of an accomplice. State v. Bigbee, 885 S.W.2d
797, 803 (Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992); State v.

Henley, 774 S.W.2d 908, 913 (Tenn. 1989). Whether the witness’ testimony has

been sufficiently corroborated is a matter entrusted to the jury as triers of fact. State

v. Bigbee, 885 S.W.2d at 803. In Bigbee, the Supreme Court reiterated the rule

relating to corroboration of accomplice testimony:

               There must be some fact testified to, entirely independent of
       the accomplice’s testimony, which, taken by itself, leads to the
       inference, not only that a crime has been committed, but also that the
       defendant is implicated in it; and this independent corroborative
       testimony must also include some fact establishing the defendant’s
       identity. This corroborative evidence may be direct or circumstantial,
       and it need not be adequate, in and of itself, to support a conviction;
       it is sufficient to meet the requirements of the rule if it fairly and
       legitimately tends to connect the defendant with the commission of
       the crime charged.

Id. at 803 (quoting State v. Gaylor, 862 S.W.2d 546, 552 (Tenn. Crim. App. 1992)

which was quoting Hawkins v. State, 4 Tenn. Crim. App. 121, 469 S.W.2d 515, 520

(Tenn. Crim. App. 1971)).

       In the present case, there is sufficient evidence to corroborate the testimony

of Coleman. Coleman described at trial how he and Willis entered the homes of

Bomar and Denton. This testimony was corroborated by the testimony of Officers

Crosser and Jenkins. The testimony of Allen, Wallace and DeRoush that Willis sold

or pawned some of the items of property corroborate that he intended to deprive the

owners of their property and knowingly exercised control over the property.

       Likewise, there is adequate evidence to corroborate Coleman’s testimony

that Willis was present during the burglaries. Coleman testified that he and Willis

had driven past the Bomar house several times before deciding to go in. Annie

McWherter testified that she observed a tan car driving back and forth on her street

several times the day of the Bomar burglary. She also stated that she observed two

                                           5
young men in the car.

       Coleman testified that he moved some of the guns taken from the Denton

home to his mother’s house. He stated that he and Willis hid the guns in the woods.

Officer Crosser corroborated this by testifying that Willis told him to look in that area

for the guns.

       The pawn tickets, along with the testimony of Wallace and DeRoush,

corroborate that Willis was in fact the person who pawned some of the items stolen

from the Darby and Bomar homes. Possession of recently stolen goods gives rise

to an inference that the possessor has stolen them. Bush v. State, 541 S.W.2d 391,

394 (Tenn. 1976); State v. Hamilton, 628 S.W.2d 742, 746 (Tenn. Crim. App. 1981).

Additionally, possession of recently stolen goods may be sufficient evidence to

sustain a conviction for burglary. State v. Tuttle, 914 S.W.2d 926, 932 (Tenn. Crim.

App. 1995); State v. Hamilton, 628 S.W.2d at 746.

       Although the evidence is largely circumstantial in this case, we find that it is

sufficient to sustain the convictions of aggravated burglary and theft of property.

The testimony of Coleman was sufficiently corroborated. Accordingly, the judgment

of the trial court is affirmed.




                                                   JOE G. RILEY, JUDGE




                                           6
CONCUR:




JOE B. JONES, PRESIDING JUDGE




JOHN H. PEAY, JUDGE




                                7